           Case 2:21-cv-00602-RSM Document 4 Filed 06/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE



 NATHANIEL WELLS,                                            CASE NO. C21-602RSM

                          Petitioner,                       ORDER DIRECTING THE UNITED
                                                             STATES TO ANSWER §2255
         v.                                                  PETITION

 UNITED STATES OF AMERICA,

                          Respondent.




        This matter comes before the Court on Petitioner’s Motion to Vacate, Set Aside,

or Correct Sentence Pursuant to 28 U.S.C. §2255 (Dkt. #1). After a preliminary review of the
motion, the Court ORDERS as follows:

        (1) Within forty-five (45) days after the filing of this Order, the United States shall file

and serve an Answer in accordance with Rule 5 of the Rules Governing Section 2255 Cases in

United States District Courts. As part of its Answer, the United States shall state its position as to

whether an evidentiary hearing is necessary, whether any discovery is necessary, whether there is

any issue as to abuse or delay under Rule 9, and whether Petitioner’s motion is barred by the

statute of limitations.
          Case 2:21-cv-00602-RSM Document 4 Filed 06/11/21 Page 2 of 2




       (2) On the face of its Answer, the United States shall note this matter for the

fourth Friday following the filing of its Answer, and the Clerk shall note the matter on

the Court’s docket accordingly.

       (3) Petitioner may file a Reply to the Answer no later than the noting date.

       The Clerk shall direct a copy of this Order to Petitioner.


       DATED this 11th day of June, 2021.




                                             A
                                             RICARDO S. MARTINEZ
                                             UNITED STATES DISTRICT JUDGE
